JUSTICE STOUDER, dissenting: I respectfully disagree with the reasoning and result reached by my colleagues. I believe this case should either be remanded for reconsideration of the sentence or the sentence should be reduced to five years. The majority opinion offers several theories to support its result. Although not necessarily stated in this order, the majority suggests that sentencing is largely and perhaps entirely a discretionary function of the trial court. Although judicial review lies based on abuse of that discretion, if the sentence imposed is within the statutory range no abuse of discretion can probably be shown. Secondly, the majority rejects the principle that disparity in sentences imposed on two offenders may support a conclusion there has been an abuse of discretion in sentencing. It rejects this principle because, as noted earlier, the discretion of the trial court in sentencing is so broad that judicial review offers no particular limitation on the exercise of discretion. Additionally, the majority indicates that disparity in sentencing is an inapplicable principle because no two offenders have identical backgrounds and degrees of participation in the offense nor can these circumstances be sufficient to even justify comparison. In this regard the majority indicates that where, as in the instant case, the two offenders are sentenced by different judges, the second judge is not bound by the decision of the first judge whether correct or mistaken. The majority suggest the earlier decision may be a factor in the sentencing decision, but in view of the more generalized idea that the trial court’s discretion should be unfettered, I think it is a fair statement to suggest the majority believes the prior sentence should have no practical effect. Finally the majority declares that even if discretion is reviewable and disparity is a recognized principle, there is no disparity in the instant case because the co-participant receiving the earlier sentence pleaded guilty to a lesser crime pursuant to a negotiated plea bargain in contrast to the position of the defendant, who pleaded not guilty and whose guilt was established as a consequence of a jury trial. There are three principal goals of imprisonment, and I think they furnish a necessary starting point for this dissent. These goals are deterrence, retribution and segregation from society. Once imprisonment has been determined upon, rehabilitation, to the extent that it is a goal or an expectation, is a secondary or incidental result. Our present arrangement for the determination and imposition of terms of imprisonment is a hybrid legislative-judicial procedure with the general tendency at present to recognize the final act of sentencing as being judicial. Within the judicial discretion which is exercised by courts, both the legislative classifications and sentencing guidelines direct that the judicial discretion be directed toward imposing a sentence proportional to the criminal offense and the circumstances of the offender. Both the discretionary function and the proportionality rationale compete with another well-established principle of jurisprudence that our system is one of laws, not of men. This means generally that the result ought not to depend on the particular judge rendering the decision but only on the application of the legal rules in an objective manner. Obviously this is a goal for which we strive but one which is probably not realizable in practice. Yet it furnishes the important framework of striving to apply the sentencing rules and functions so that offenders of similar backgrounds committing similar offenses ought to be treated substantially alike. The rule has a more special application where the offenders are participants in the same criminal offense, thus eliminating or reducing one of the variables in the sentencing determination. There is probably no subject which receives more discussion and results in less unanimity than that of sentencing. I quite agree with the majority that the determination and imposition of a sentence by a trial judge is discretionary and that for all practical purposes it is not subject to judicial review. In fact, in some States sentences are not reviewable by appeal. Nevertheless there are some cases in which a court of review may have an opportunity to apply the proportionality rationale and this is particularly true in a case of co-participants in an offense where similarities and differences are more objectively quantified. In passing I would note that our sentence statute by specifying aggravating and mitigating factors attempts to objectify the sentencing process, but without quantifying such factors it is difficult to determine whether there have been any changes in the result. I would note that the proposed Federal system through the intermediation of the sentencing commission proposes the quantification of sentencing factors resulting in a narrow range of the possible sentence. Since I do believe there is a principle against disparity in sentencing or that as applied to this case that offenders guilty of committing the same offense with similar backgrounds ought to receive a similar sentence, a response to the arguments advanced by the majority as applied to the instant case seems appropriate. First of all, since we have co-participants in the same offense, I think the sentence deemed appropriate for the first offender, although not conclusive on the sentences to be imposed thereafter, is highly critical. This is true whether it be meted out by a different judge as in the instant case or by the same judge. It does seem to me the sentence imposed on the first offender establishes an essential point of departure or standard of comparison in determining the sentence for the second offender participating in the same offense. Without being bound by the earlier decision, the second court in rational application of sentencing principles ought not to depart from the principles applied in arriving at the first sentence unless objective factors demonstrate that a different result is required. These objective factors might include differences in relation to the offense, differences in background and the court imposing the second sentence might, subject to the same limitation in the usual case of judicial review, conclude the first court abused its discretion in imposing the sentence which it did either by one which was too severe or by one which was not severe enough. Of course if the prosecution has granted a co-participant immunity or a reduced sentence in return for the co-participant’s cooperation in the investigation or trial of the case, this fact will constitute an objective difference between the circumstances of the co-participants. Such a difference in circumstances could justify a difference in sentences without detracting from the general rule requiring proportionality of sentences. So far as the degree of participation in the offense is concerned, I think the record discloses the co-participants were substantially equal offenders. I doubt that either offender could claim he was entitled to a lesser sentence because of his lesser participation in the offense, and indeed the prosecution made no such claim at the sentencing hearing. Next the majority concedes an offender ought not receive a greater sentence because of his exercise of his right to be tried by a jury. Having made the proper obeisance to constitutional principles, the majority then declares that confession is so good for the soul that he who does not confess may justly be required to linger many more years in jail. No matter how many disclaimers to the contrary, this is a judicial declaration that the offender who loses after exercising his constitutional right to a jury trial may receive a greater sentence than one who pleads guilty. Finally, even though the trial court was aware of the co-offender’s participation in the events, his criminal background, and the sentence which he received, the trial court imposed the substantially greater term of imprisonment on the defendant without in any way suggesting the reasons therefor. Where a sentencing situation such as the one at hand is presented, I think at a minimum the trial court must make some finding to support its result, otherwise a court of review is required to speculate as does the majority on why the participants in the same offense received substantially different sentences.